Citation Nr: 0011214	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-35 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Atlanta, Georgia 
(hereinafter RO).


FINDINGS OF FACT

1.  Service connection was originally granted for bronchitis 
by a rating decision dated in October 1995, and a 
noncompensable evaluation was assigned effective April 21, 
1993, the date of receipt of the veteran's claim.  The 
veteran was notified of this decision in November 1995.

2.  A rating decision dated in December 1995, assigned a 10 
percent evaluation for the veteran's service-connected 
bronchitis, effective April 21, 1993, the date of receipt of 
the veteran's claim.  The veteran was notified of this 
decision in December 1995.

3.  The veteran did not file a notice of disagreement to this 
action.  


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the claim 
of entitlement to a initial rating in excess of 10 percent 
for bronchitis.  38 U.S.C.A. § 7105 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a notice 
of disagreement and "completed by a substantive appeal after 
a statement of the case is furnished. . . ." 38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200 (1999).

In the instant case, service connection was originally 
granted for bronchitis by a rating decision dated in October 
1995, and a noncompensable evaluation was assigned effective 
April 21, 1993, the date of receipt of the veteran's claim.  
The veteran was notified of this decision in November 1995.  
Thereafter, a rating decision dated in December 1995, 
assigned a 10 percent evaluation for the veteran's 
service-connected bronchitis, effective April 21, 1993, the 
date of receipt of the veteran's claim.  The veteran was 
notified of this decision in December 1995.  He did not file 
a notice of disagreement to the rating assigned.   

Because the RO did not initially assign the highest possible 
schedular rating upon granting service connection for 
bronchitis, the Board took jurisdiction of the claim and 
remanded this issue in March 1997 for further development 
even though the veteran had not expressed disagreement with 
the initial assignment of the 10 percent rating for the 
service-connected bronchitis.  The case law of the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) was in a state of flux at the time of the Board's 
remand in March 1997, and viewing a claim for an increased 
disability rating as part of a claim for service connection 
was the correct view to take at the time.  Holland v. Brown, 
9 Vet. App. 324 (1996) (Holland I).  However, recent 
decisions of the Court and the United States Court of Appeals 
for the Federal Circuit (hereinafter Federal Circuit) have 
held that, where the appealed issue is service connection and 
that issue is granted on appeal and a rating assigned, the 
veteran must file a notice of disagreement with the rating 
assigned in order to initiate an appeal of that issue which 
is a separate issue from the service connection issue.  See 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam) 
(Holland II); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Therefore, absent an expression of disagreement from the 
veteran with the assigned 10 percent rating, the Board does 
not have jurisdiction of this claim because the Board is 
required to follow the current decisions of the Court.  The 
rule in Karnas v. Derwinski does not apply to case law but 
only to changes in statutes or regulations.  Brewer v. West, 
No. 95-1280 (U.S. Vet. App. May 29, 1998); Karnas v. 
Derwinski, 1 Vet. App. at 312-13 (holding that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise).

Accordingly, the Board lacks jurisdiction regarding the issue 
of entitlement to an initial evaluation in excess of 10 
percent for bronchitis and the appeal is dismissed.


ORDER

The appeal is dismissed for lack of jurisdiction.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

